DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 1-5 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 12, 13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 9 recites the limitation "repeatedly copying said first bit sequence again and again so as to become a succession of several additional instances of said first bit sequence without a corresponding several additional instances of said second bit sequence." (emphasis added) 
again and again appears to put a ceiling on the number of first bit sequence copies created at two. If the intent of the limitation is for the number of first bit sequence copies to be at least two, then Applicants should amend the claim as follows: "repeatedly copying said first bit sequence 

Claim 12 recites the limitation "...and wherein said invoking said transistor-based circuitry configured to preserve correctness of said first bit sequence to said second bit sequence at least by modifying a first feature of an entry point into said second bit sequence that resides in said first bit sequence to refer to said second instance of said second bit sequence at said first destination occurs..." There is insufficient antecedent basis for this limitation as no previous recitation of "transistor-based circuitry configured to preserve correctness of said first bit sequence, etc." exists in the claim or in base claim 6.

Claim 13 recites the limitation "modifying said paused second thread so that said second thread refers to another instance of said second bit sequence at a particular destination thereof (1) after instantiating said second bit sequence at said particular destination thereof and (2) after repurposing said first position of said first instance of said second bit sequence both; and" (emphasis added). There is insufficient antecedent basis for said first position recited in the 

Claim 16 recites the limitation "obtaining said determination that said first function is ready for subdivision by applying one or more readiness-indicative criteria to one or more threads in an environment that includes said first function...". There is insufficient antecedent basis for this limitation as no previous recitation of a determination that said first function is ready for subdivision exists in the claim or in base claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, 10, 11, 15, 17, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 recites a method for determining that a first bit sequence and a second bit sequence are separable and, in response to this determination, changing content at a position of the second bit sequence after the second bit sequence is instantiated at a first destination. Under a broadest reasonable interpretation, such a method can be performed as a series of mental processes. For example, the step of determining that two bit sequences are separable can be performed manually by a developer identifying two independent instructions in code. The developer can also manually change the positions of the independent instructions and further edit the independent instructions. While claim 6 is recited as invoking transistor-based circuitry to perform the method, these 
Claim 7 is also rejected under 35 U.S.C. 101 as the developer can further edit the independent instructions within 7 days of determining that a function containing the independent instructions is ready for subdivision and within 7 days of identifying the independent instructions. The claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 8 and 11 are also rejected under 35 U.S.C. 101 as the developer can manually edit the code to replace the former position of a first independent instruction with another instruction commensurate with the criteria recited by the claim. While claims 8 and 11 are recited as invoking transistor-based circuitry to perform the repurposing, these additional elements simply amount to using a computer as a tool to perform the abstract idea and, therefore, do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception for the same reason.
Claim 10 is also rejected under 35 U.S.C. 101 as the developer can manually identify the two instructions by applying the criteria recited by the claim, upon reviewing the code, commensurate with the conditions recited by the claim. The claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 15 is also rejected under 35 U.S.C. 101 as the developer can manually identify the two instructions by applying the criteria recited by the claim, upon reviewing the code, commensurate with the conditions recited by the claim. While claim 15 is recited as invoking transistor-based circuitry to perform the step, this additional element simply amounts to using a computer as a tool to perform the abstract idea and, therefore, does not integrate the abstract idea into a practical application and does not amount to significantly more than the judicial exception for the same reason.
Claim 17 recites a computer program product for performing the method recited by claim 6 using the additional elements of one or more tangible, nonvolatile storage media comprising machine instructions running on one or more computer systems. However, these additional elements simply amount to using a computer as a tool to perform the abstract idea and, therefore, do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception for the same reason.
Claim 18 recites a system for performing the method recited by claim 6 without including additional elements and, therefore, is rejected for the same reasons given for claim 6.
Claim 19 is also rejected under 35 U.S.C. 101 as the developer can manually verify that the two instructions are independent by reviewing the code, commensurate with the condition recited by the claim. The claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 17 recites " A security enhancement computer program product comprising: one or more tangible, nonvolatile storage media". Using the broadest reasonable interpretation, in light of Applicant's specification, such a medium can encompass transitory signals, which are non-statutory. See MPEP 2106. It is suggested that Applicants amend these claims to recite the limitations are only embodied on a non-transitory storage medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140208428 A1 - hereinafter "Guarnieri".

With respect to claim 6, Guarnieri teaches,
A security enhancement method pertaining to first and second bit sequences both within a first function wherein said method comprises: - "An example of the instant invention is now presented using a simple illustrative example (in Java syntax) of portion of code 200 (first function) of an application 160, shown in FIG. 2." [0028]; Fig. 2. Computation 210 (second bit sequence); Computation 220 (first bit sequence) [0028]; Fig. 2.
invoking transistor-based circuitry configured to obtain a first determination that a first instance of said first bit sequence and a first instance of said second bit sequence are separable after an application of one or more separability-indicative criteria to said first and second bit sequences; and - "The static analysis tool 150 performs an analysis of computer software in the application 160 that is performed without actually executing the application 160. In most cases, the analysis is performed on some version of the source code for the application 160, and in other cases some form of object code of the application 160. The code movement tool 170, in an exemplary embodiment, uses information from the static analysis tool 150 and performs operations thereon, as described in more detail below." [0027]; Fig. 1. "Detecting candidate transformations of this kind requires two capabilities. First, the analysis should be able to identify whether an operation is security sensitive. Second, the analysis should identify which portions of the code can safely be moved (criteria) (i.e., without affecting the result of the computation), such that the duration of the security-sensitive computation (and consequently also its exposure to security threats) is reduced." [0030]. See Computations 210 & 220 (Figs. 2-3).
invoking transistor-based circuitry configured to cause content at a position of said first instance of said second bit sequence to be changed after said second bit sequence is instantiated at a first destination as a conditional response to said first determination that said first instance of said first bit sequence and said first instance of said second bit sequence are separable. - "Turning to FIG. 6, this figure illustrates a user interface that presents a visualization of code for the security-sensitive operation as well as of a proposed code-movement transformation, and asks the user to review and accept the changes. The security sensitive scope is emphasized via the statement "This code performs a security-sensitive operation". There is also a statement indicating "We recommend moving these statements away first destination) (Fig. 3). Moving computation 210 to a new location shifts other computations to new positions (content...changed).

With respect to claim 17, Guarnieri teaches,
A security enhancement computer program product comprising: one or more tangible, nonvolatile storage media; and machine instructions borne on said one or more tangible, nonvolatile storage media which, when running on one or more computer systems, cause said one or more computer systems to perform said method of claim 6. - Fig. 1. 
The remaining limitations are rejected for the same reasons given for analogous claim 6.

With respect to claim 18, Guarnieri teaches,
A security enhancement system pertaining to first and second bit sequences both within a first function wherein said system comprises: - Fig. 1. 
The remaining limitations are rejected for the same reasons given for analogous claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140208428 A1 - hereinafter "Guarnieri", in view of US 20160147511 A1 - hereinafter "Eble".

With respect to claim 11, Guarnieri does not explicitly teach,
automatically invoking transistor-based circuitry configured to repurpose a position of said first instance of said first bit sequence after said first bit sequence is instantiated at a first destination thereof also as a conditional response to said first determination that said first instance of said first bit sequence and said first instance of said second bit sequence are separable.
However, in analogous art for parsing, Eble teaches:
"Splitting region: A part of a source function that should be extracted to a target function." [0066]
"FIG. 7 illustrates an example AST 700 of a source program before function splitting. An example splitting region 701 of a source function under a Source Block Statement is marked in the figure, for purposes of illustration, as a shaded trapezoid. FIG. 8 illustrates, for example, a possible "transformed" AST 800 in which splitting region 701 (first bit sequence) is extracted from the source function of FIG. 7 and moved to a target function under a new block statement (e.g., Target Block Statement). All remainder source block statements, which are not contained repurposed position) in transformed AST 800. These block statements may also include function calls to the target function." [0067]
"Algorithm 1200 for block statement level splitting may be executed after algorithms 1000 and 1100 for multiple statement splitting are executed. Algorithm 1200 may create a splitting region containing all statements of the block statement or create no splitting region. Algorithm 1200 may expect as input a block statement having at least a minimal complexity. Algorithm 1200 may check if the complexity of the input block statement has at least the minimal complexity and if the block statement is splittable. In the case that both of the conditions are met, algorithm 1200 may create a corresponding splitting region containing all statements of the block statement." [0082]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Guarnieri with Eble's teachings because doing so would provide Guarnieri's system with the ability to divide large size functions in a source program into smaller size functions, which can be compiled substantially more quickly than the large size functions, as suggested by Eble [0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6658551 B1 - Method and apparatus for identifying splittable packets in a multithreaded VLIW processor, US 20150106872 A1 - Method Of Instruction Location Randomization (ILR) And Related System, US 20070256064 A1 - Computer-implemented method and system for binding digital rights management executable code to a software .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/ Primary Examiner, Art Unit 2192